Citation Nr: 1724369	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 26, 2011; in excess of 30 percent from July 26, 2011 to August 3, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1964 to October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2009 rating decision granted an evaluation of 10 percent for PTSD effective December 16, 2008.  A June 2016 rating decision increased the disability rating for PTSD to 30 percent effective July 26, 2011, and 70 percent effective August 4, 2015.  

In March 2017, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  


FINDINGS OF FACT

1.  From the effective date of service connection to March 30, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since March 31, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms suicidal ideation; panic attacks; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike setting; impaired impulse control; and sleep impairment.

3.  Throughout the appeal period, the Veteran's ischemic heart disease is manifested by more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2011, the criteria for a rating of 30 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  From July 26, 2011 to March 30, 2012, the criteria for a rating in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  Since March 31, 2012, the criteria for a rating of 70 percent for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for a rating of 60 percent for ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).  
6.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, as to when the increase took place.  VAOPGCPREC 12-98.

A.  PTSD

The Veteran's PTSD is currently rated 10 percent prior to July 26, 2011; 30 percent from July 26, 2011 to August 3, 2015; and 70 percent since August 4, 2015.  The Veteran contends that a higher rating is warranted.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the Veteran's March 2017 Board hearing, he indicated that a grant of a 30 percent evaluation for his service-connected PTSD prior to March 31, 2012 and a grant of 70 percent thereafter would satisfy his appeal.  See March 2017 hearing transcript, p. 7, 16-17.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 30 percent prior to March 31, 2012 and 70 percent thereafter.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

At the March 2017 Board hearing, the Veteran testified that in 2008 he was having nightmares and night sweats, his PTSD symptoms impacted his relationship with his wife, he had anxiety almost every day, and he had depression.  See March 2017 hearing transcript, p. 5.  The Veteran's VA treatment records in 2008 and 2009 show symptoms consistent with his testimony.

At the May 2009 VA examination, the Veteran reported anxiety attacks approximately once every few months.  He reported that he angered quickly and had depressed mood.  He reported that during periods of depression, he avoided people and had difficulty finding enjoyment.  He denied sleep disturbance.  He reported that he worried excessively about trivial things.  In regard to his social functioning, the Veteran reported no marital distress; close relationships with his mother, siblings, and two adult daughters; and several long term friendships.  Upon examination, he was clean and neatly groomed; his psychomotor activity and speech were unremarkable; his attitude toward the examiner was cooperative; his affect was constricted; his mood was good; his attention was intact; he was oriented to person, time and place; his thought process and thought content were unremarkable; he had no delusions; his judgment was good; his intelligence was average; his insight was good; and he had no hallucinations, inappropriate behaviors, or obsessive or ritualistic behavior.  The examiner noted infrequent anxiety attacks once every 6 months that included difficulty breathing, sweating, and muscle tension.  He reported no suicidal or homicidal thoughts.  The examiner noted fair impulse control with no episodes of violence, but some occasional overspending.  He noted that the Veteran did not have the ability to maintain minimal personal hygiene.  Recent memory was mildly impaired and remote memory was normal.  The examiner's assessment was that the Veteran had PTSD symptoms that were transient or mild and decrease in work efficiency and ability to perform occupational tasks only during period of significant stress.

In the Veteran's September 2009 notice of disagreement, he clarified that he denied sleep impairment at his May 2009 VA examination because he had been taking a double dose of trazodone.  He reported anxiety, depression, stress, alcohol abuse, flashbacks, relationship problems, panic attacks, and nightmares.  He noted that some of the symptoms occurred daily and some were less often.  He further reported that if it were not for his medications, no one would want to be around him. 

The Veteran testified that on March 31, 2012, he was at home with his daughter and grandchildren having a nice meal and unannounced, loud fireworks began to go off.  The Veteran testified that he "completely went off the deep end;" called the mayor and county commissioners; and scared his grandchildren, wife and daughter.  See March 2017 hearing transcript, p. 3.  He testified that after the fireworks incident, he had increased anxiety and panic attacks which varied from two times per day to two times per week and he got into a fight with his daughter and was depressed.  Some days he could not do household chores as it was too much to bear.  He went from communicating with his daughter once a day to once a month.  He also experienced emotional intimacy issues with his wife.  He testified that in March 2012 he had a lot of friends; however, he has drifted away from them.  See March 2017 hearing transcript, p. 9-14.  

The claims file shows that in April 2012 the Veteran submitted a statement describing the March 2012 fireworks incident with an attached police report and newspaper article regarding the fireworks incident.

In an August 2013 letter, Lawrence B. Haddad, Ph.D. stated that he completed an independent psychological examination of the Veteran on July 6th and 13th 2013 and his content of thought revealed fleeting suicidal wishes.  He also noted concentration and attention difficulties and marked social withdrawal.  He determined the Veteran had intrusive post-traumatic stress reactions and symptoms that included nightmares, sudden intrusive sensory memories of previously traumatizing events, negative thoughts, and upsetting memories.  He noted such factors intrude upon the Veteran's current awareness with limited ability to control or reduce their intensity and thereby produce associated states of significant acute distress that substantially compromises social, emotional, and vocational functioning.

Lawrence B. Haddad, Ph.D. completed a Disability Benefits Questionnaire in August 2013 on which he indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, and difficulty adapting to stressful circumstances including work or a work like setting.

The August 2015 VA examiner also determined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; and difficulty adapting to stressful circumstances including work or a work like setting.

November 2016 VA examiner noted same symptoms as the August 2015 VA examiner in addition to suspiciousness, panic attacks that occur weekly or less often, disturbances in motivation and mood, and spatial disorientation.  The examination report notes the Veteran had been retired for the past five years; however, he was able to perform his job well prior to his retirement, aside from moments of irritability when interacting with others and he has a low tolerance for mediocrity.

In sum, after reviewing all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent evaluation is warranted for PTSD prior to March 31, 2012 and a 70 percent evaluation is warranted for PTSD thereafter.  Because the Veteran limited his appeal to 30 percent evaluation for PTSD prior to March 31, 2012 and a grant of 70 percent thereafter, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to a those ratings, no discussion of ratings in excess of 30 percent prior to March 31, 2012 and in excess of 70 percent thereafter is warranted.



B.  Ischemic Heart Disease

The Veteran's ischemic heart disease is currently rated 10 percent disabling.  The Veteran contends that a higher rating is warranted.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the Veteran's January 2017 Board hearing, he indicated that a grant of 60 percent for his service-connected ischemic heart disease for the duration of the appeal period would satisfy his appeal.  See March 2017 hearing transcript, p. 37-38.  Following a review of the evidence of record, the Board finds that the Veteran's ischemic heart disease warrants a rating of 60 percent throughout the appeal period.  

The Veteran's ischemic heart disease has been evaluated under 38 C.F.R. § 4.104, DC 7099-7005.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that an unlisted disease of the heart, under Diagnostic Code 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected disease of the heart is rated by analogy) is ischemic heart disease, which is evaluated under 38 C.F.R. § 4.124a, DC 7005.

Under DC 7005, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

At the March 2017 Board hearing, the Veteran testified that his heart condition worsened in 2006 or 2007 and he had severe angina and tension, he was taking nitro pills once or twice a day, and he had chest pain on a daily basis that was brought on by physical exertion.  See March 2017 hearing transcript, p. 19-20.  Consistent with this, VA treatment records show angina throughout the appeal period and a May 2009 letter from a private physician, Terrence E. Tegtmeier, M.D., noted the Veteran had effort-induced discomfort consistent with angina pectoris despite being on fairly vigorous medical therapy, including a beta-blocker, calcium-channel blocker, a statin, and a nitrate in the form of Imdur and previously Ranexa.  He noted the Veteran was also on aspirin and Plavix because of continuing discomfort.

The Veteran's August 2010 VA heart examination shows angina, dyspnea, and dizziness with exertion.  The examination report notes that his treatment included Imdur, Plavix, aspirin, and Crestor. 

The May 2013 Disability Benefits Questionnaire completed by VA physician, J.O., notes the diagnostic exercise test conducted on May 2011 showed a workload of 10 METs.  However, he determined, based on the Veteran's activities, his METs level was consistent with three to five METs.  He noted angina and no evidence of cardiac hypertrophy or dilation.  He also noted left ventricular ejection fraction of 55 percent on the test conducted in September 2011.  Similarly, the October 2013 VA examiner notes that the May 2011 diagnostic test showed a METs level of 10; however, based on the Veteran's activity, his MET level was consistent with three to five METs.  He also noted angina and no evidence of cardiac hypertrophy or dilation.  The November 2013 echocardiogram shows left ventricle ejection fraction 55 to 60 percent.

The November 2016 Disability Benefits Questionnaire indicated exercise stress testing was not required as part of the Veteran's current treatment plan and the test was not without significant risk.  He determined the interview-based METs test was three to five METs.  He also noted that the November 2016 echocardiogram showed left ventricular ejection fraction of 61 percent.  

The Board acknowledges that the August 2010 VA heart examination showed the Veteran's exercise stress test results were 10.4 METs, a September 2010 private treatment record shows total workload of 10.4 METs, and a May 2011 VA treatment record shows the Veteran achieved 10 METs at a heart rate of 104 and left ventricular ejection fraction of 54 percent.  There is no evidence an interview-based METs test was performed at that time.

The Board also acknowledges that the August 2015 VA examiner noted the most recent exercise stress test in 2011 showed METs level of 10 and notes that the August 2014 echocardiogram showed left ventricular ejection fraction of 60 to 65 percent.  The August 2015 VA examination report noted that an interview-based METs test was not performed.

As the evidence shows the Veteran's symptoms have been consistent throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's ischemic heart disease warrants a rating of 60 percent throughout the appeal period.  Because the Veteran limited his appeal to a 60 percent rating for his ischemic heart disease, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to a rating 60 percent, no discussion of a rating in excess of 60 percent is warranted.

II. TDIU Claim

On the Veteran's Application for TDIU received in April 2017, he contends that his PTSD and heart disease prevent him from securing or following a substantially gainful occupation and he last worked on February 28, 2011 at W.W. Williams Inc.  He reports that he has a high school education.  He also notes that his doctor recommended that he stop working due to his heart and his PTSD also caused issues at work.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities.  
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of the following: a midline sternotomy residual scar from a coronary artery bypass graft rated noncompensable; a residual scar on the medial aspect of the left lower leg from a coronary artery bypass graft vein harvest rated noncompensable; erectile dysfunction associated with PTSD rated noncompensable; and pursuant to this Board decision, PTSD rated 30 percent disabling from December 16, 2008 to March 31, 2012 and 70 percent thereafter; and ischemic heart disease rated 60 percent disabling effective February 9, 2009.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The RO contacted the Veteran's previous employer, W.W. Williams Inc.  A reply was received in November 2016 which noted the Veteran's employment ended on February 16, 2009 and the reason for termination of employment was unknown.

An August 2013 letter from Lawrence B. Haddad, Ph.D. noted that the Veteran's physical and emotional impairments converge to render him totally and permanently disabled.

At the March 2017 Board hearing, the Veteran testified that he volunteers at the hospital two days per week for four hours one day and two hours another day and he could not handle more than that because after volunteering he is exhausted mentally and physically.  He testified that he used to transport people in wheelchairs but it is too hard on his chest so his current volunteer duties include answering the telephone and providing directions.  He testified that, at times, he is short with people while volunteering as he does not have tolerance for a lot of people.  He does not feel he could do the type of job he was doing before because even the volunteer part-time desk job is too hard on him mentally and physically.  See March 2017 hearing transcript, p. 32-33.  

In regard to the Veteran's heart condition, he testified that in 2006 or 2007, his doctor recommended that he retire as soon as possible due to his heart condition as he was taking so many medications and had severe angina and tension.  He testified that chest pain was brought on by exertion and tension.  His testified that his last position was at Detriot Diesel in the parts department which required him to lift heavy parts, such as pistons.  The Veteran testified that he is unable to walk one block due to his condition, it has affected his ability to do yardwork since 2011, and he cannot walk up an incline or steps.  He also testified his doctor put him on light duty April 16, 2008, which is consistent with a note from a private treating physician.  See March 2017 hearing transcript, p. 19-23.  

The Veteran's August 2010 VA heart examiner noted that he needed to be careful with exertional activities and any excitation.  The May 2013 Ischemic Heart Disease Disability Benefits Questionnaire completed by VA physician, J.O., indicated the Veteran's ischemic heart disease impacted his ability to work and noted that the Veteran volunteers pushing patients in wheelchairs and if he has to push a heavy person up a grade he can get chest pain.  The November 2016 VA heart conditions Disability Benefits Questionnaire noted the Veteran has angina with mild exertion walking up stairs.

In regard to his PTSD, the Veteran testified that his PTSD impacted his ability to work as certain smells at work reminded him of the Philippines and he did not get along with one of his coworkers and his supervisor.  He also indicated that at the end of the time he was working, he called out approximately two times per week because he did not want to deal with the pressure due to his PTSD and it would induce chest pain.  See March 2017 hearing transcript, p. 24-25.  

The November 2016 VA PTSD examiner noted the Veteran was retired for the past five years and was able to perform his job well prior to his retirement, although had moments of irritability when interacting with others and a low tolerance for mediocrity.  The examiner noted the Veteran's functional impairments include strained concentration, loss of interest and motivation, hypervigilance, low energy and some decline in spatial orientation.

The Board also acknowledges that the October 2013 and August 2015 VA ischemic heart disease examiners determined that the condition had no impact on his ability to work.  However, the October 2013 examiner acknowledges that the Veteran was put on light duty by his cardiologist due to his heart condition while working at Detroit Diesel selling parts and working as a mechanic.  However, these VA examiners did not consider the aggregate impact of the Veteran's service-connected conditions on his ability to work.
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Prior to July 26, 2011, a rating of 30 percent for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

From July 26, 2011 to March 30, 2012, a rating in excess of 30 percent is denied.

Since March 31, 2012, a rating of 70 percent for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Since August 4, 2015, a rating of 70 percent is denied.

A rating of 60 percent for service-connected ischemic heart disease is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


